Case 9:20-cv-81688-DMM Document 1 Entered on FLSD Docket 09/17/2020 Page 1 of 23



                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                                       CASE NO.:

   MELISSA        WIGHT &
   SAMANTHA WIGHT, Florida
   domiciliaries,

           Plaintiffs,

   v.

   DANIEL BLUMAN, individually,
   and DANIEL BLUMAN, LLC,
   domiciliaries of New York,

           Defendants,

   _________________________________/

                                             COMPLAINT

          Plaintiffs Melissa Wight (“Mrs. Wight”) and Samantha Wight (“Ms. Wight,” the two

  together “Plaintiffs’), by and through undersigned counsel, bring this Complaint against

  Defendants Daniel Bluman (“Mr. Bluman”), individually, and Daniel Bluman, LLC (together,

  “Defendants”), and alleges as follows:

                                I.      JURISDICTION AND VENUE

          1.      This Court has subject matter jurisdiction over the claims in this action based on 28

  U.S.C. § 1332(a), as the parties are completely diverse and the amount in controversy exceeds the

  sum or value of $75,000, exclusive of interest and costs.

          2.      Venue is proper under 28 U.S.C. § 1391(b)(2)-(3) as a substantial part of the events

  or omissions giving rise to the claims occurred, and a substantial part of property that is the subject

  of the action is situated, in the Southern District of Florida.

          3.      Defendants are subject to the Court’s personal jurisdiction with respect to this

  action. Many of Defendants’ tortious acts and transactions giving rise to the claims occurred in
Case 9:20-cv-81688-DMM Document 1 Entered on FLSD Docket 09/17/2020 Page 2 of 23
  Wight v. Bluman
  Case No.:
  Complaint
  Page 2

  Florida. Further, Defendant Mr. Bluman operates, conducts, engages in, and carries on a business

  venture in Florida and has an office in Florida. Mr. Bluman manages, owns and operates Daniel

  Bluman, LLC. Daniel Bluman, LLC is registered to do business in Florida as a Florida Limited

  Liability Company with Daniel Bluman as its sole member.

                                               II.     PARTIES

           4.       Mr. Bluman is a resident and domiciliary of New York, over the age of eighteen.

  Mr. Bluman is a professional horse rider and trainer, and he acted as Plaintiffs’ agent and broker

  in purchasing a horse named Conbelleza for Plaintiffs. Mr. Bluman is in the business of buying,

  training, riding and selling horses. Mr. Bluman was also the professional horse trainer for Ms.

  Wight.

           5.       Daniel Bluman, LLC (“Bluman, LLC,” Mr. Bluman and Bluman, LLC together

  “Defendants” or “Bluman”) is registered to do business in Florida as a Florida Limited Liability

  Company. Daniel Bluman is its registered agent, manager and sole member. In that, for purposes

  of determining diversity jurisdiction, the domicile of a single member limited liability corporation

  is the citizenship of its member, Bluman, LLC is domiciled in the State of New York.

           6.       Mrs. Wight is a resident and domiciliary of Florida, who is over the age of eighteen.

  Mrs. Wight is Ms. Wight’s mother. Mrs. Wight attempted to purchase Conbelleza for Ms. Wight

  to compete as a jumping horse at the international Grand Prix level.

           7.       Ms. Wight is a resident and domiciliary of Florida, over the age of eighteen, who

  competes in equestrian show jumping. Ms. Wight is the daughter of Mrs. Wight.

                                        III.         INTRODUCTION

           8.       This case concerns a web of fraudulent and negligent acts by Defendants, Plaintiffs’

  agent and broker, for the attempted purchase of Conbelleza. As Plaintiffs’ agent and broker,
Case 9:20-cv-81688-DMM Document 1 Entered on FLSD Docket 09/17/2020 Page 3 of 23
  Wight v. Bluman
  Case No.:
  Complaint
  Page 3

  Defendants made fraudulent representations and failed to carry out their responsibilities to

  Plaintiffs regarding Conbelleza’s health, ability and suitability to compete as an international

  Grand Prix showjumping horse. To fuel the fraudulent representations, Defendants vouched for

  the competence of Conbelleza by selecting a veterinarian to perform the pre-purchase exam

  (“PPE”) on Conbelleza. However, when Conbelleza arrived in Wellington, Florida, Conbelleza

  was severely lame. The PPE report made no mention of a chronic injury suffered by Conbelleza,

  which should have been detected by Defendants. As a result, Conbelleza is unable to compete as

  a Grand Prix show jumping horse.

         9.         As Plaintiffs’ agent and broker, Defendants reposed trust in Defendants, which trust

  Defendants accepted. Defendants therefore owed Plaintiffs the fiduciary duties of loyalty and due

  care. Defendants’ fraudulent misrepresentations and breaches of the duties of loyalty and due care,

  among other things, have caused Plaintiffs to incur and continue to incur substantial damage.

                                  IV.     GENERAL ALLEGATIONS

         A.         PURCHASE OF CONBELLEZA

         10.        Defendants fraudulently induced Plaintiffs to purchase Conbelleza, a 9-year old bay

  mare, for the purchase price of $1,200,000.00. See Exhibit 1, Bill of Sale, signed by Berthol;

  Exhibit 2, Bill of Sale signed by Doyen.

         11.        Defendants acted as Plaintiffs’ agent and broker for the purchase of Conbelleza and

  received a 10% commission in the amount of $120,000 on the sale. See Exhibit 3, Bluman Invoice.

         12.        The purchase price for Conbelleza included $600,000.00 directly paid to

  Defendants by Mrs. Wight on behalf of Plaintiffs and transferring ownership of a stallion owned

  by Mrs. Wight, named Imagine VD Hermitage, valued at $600,000.00, to the sellers of Conbelleza.

  See Exhibits 1, 2.
Case 9:20-cv-81688-DMM Document 1 Entered on FLSD Docket 09/17/2020 Page 4 of 23
  Wight v. Bluman
  Case No.:
  Complaint
  Page 4

          13.       Through fraudulent misrepresentations and improper Bills of Sale, Defendants have

  unlawfully procured $600,000.00 from Plaintiffs.

          B.        FRAUDULENT REPRESENTATIONS ABOUT CONBELLEZA TO PLAINTIFFS

          14.       In July 2019, Defendants advised Plaintiffs that Ms. Wight needed a new horse to

  compete at the next level. Defendants outlined and specified the requirements for such a horse to

  Plaintiffs, and Plaintiffs agreed to Defendants’ specifications for a new horse for Ms. Wight to

  compete. Plaintiffs trusted Defendants as their fiduciaries and brokers to select a suitable horse

  for Ms. Wight. The requirements which Defendants specified and to which Plaintiffs agreed were

  that the horse could enable Ms. Wight to compete at a higher level. The horse was to be an easy

  addition for Ms. Wight to compete; one that was easy to learn; a horse that did not spook; a horse

  that had no quirks or issues; a horse that was healthy and without chronic injury; a horse without

  abnormalities; a horse that was not lame; a horse that could compete as a show jumping horse at

  the international Grand Prix level.

          15.       Plaintiffs trusted Defendants to select a suitable and sound show jumping horse for

  Ms. Wight because Defendants were not only their agent and broker, but also Ms. Wight’s

  professional horse trainer for many years. In addition, Mr. Bluman was a close family friend of

  Plaintiffs. He has known Plaintiffs for years and has, along with this wife, brother and cousin,

  vacationed with Plaintiffs several times and has celebrated holidays, such as Thanksgiving, with

  Plaintiffs.

          16.       Mr. Bluman is a highly experienced equestrian trainer, rider and broker.

          17.       Defendants defined, and therefore thoroughly understood, Plaintiffs’ requirements

  for a horse, as well as the purpose for which the horse would be used—a career in international

  Grand Prix show jumping.
Case 9:20-cv-81688-DMM Document 1 Entered on FLSD Docket 09/17/2020 Page 5 of 23
  Wight v. Bluman
  Case No.:
  Complaint
  Page 5

         18.        Plaintiffs were relying on Defendants’ expertise and superior knowledge of horses

  in recommending a horse that would meet Plaintiffs’ requirements and purpose, which were

  outlined by Defendants and to which Plaintiffs agreed upon Defendant’s advice.

         19.        From July 2019 to the end of August 2019, Defendants fraudulently induced

  Plaintiffs to purchase Conbelleza for Ms. Wight to compete in international Grand Prix show

  jumping competitions by repeatedly vouching for Conbelleza’s health, soundness and suitability

  as an international Grand Prix show jumping horse.

         20.        Defendants represented that Conbelleza was a healthy horse, with no injury or

  abnormalities, a competent and sound horse for international Grand Prix show jumping for Ms.

  Wight to compete, a horse that had no issues or lameness; and a horse that could compete as a

  career international Grand Prix show jumping horse. Specifically, and without limitation, on or

  about July 31, 2019, Defendants represented to Plaintiffs in direct oral communication that

  Conbelleza was sufficiently healthy and strong to compete at the international Grand Prix level

  immediately upon the horse’s delivery.

         21.        Defendants’ representations intended to and did induce Plaintiffs to believe that

  Conbelleza would be a healthy, suitable and sound horse for Ms. Wight to compete as an

  international Grand Prix show jumping horse.

         C.         BASED ON THE MISREPRESENTATIONS, PLAINTIFFS OFFERED                     TO   BUY
                    CONBELLEZA

         22.        Based on the representations about Conbelleza by Defendants, Plaintiffs decided to

  offer to buy Conbelleza.

         23.        Plaintiffs would not have made an offer to purchase Conbelleza but for the

  fraudulent statements and misrepresentations about Conbelleza made by Defendants.
Case 9:20-cv-81688-DMM Document 1 Entered on FLSD Docket 09/17/2020 Page 6 of 23
  Wight v. Bluman
  Case No.:
  Complaint
  Page 6

         24.        Plaintiffs agreed to purchase Conbelleza for $1,200,000.00, subject to a literally

  perfect pre-purchase veterinary examination.

         D.         PRE-PURCHASE EXAMINATION, EXECUTION OF BILLS OF SALE & TRANSFER OF
                    PURCHASE MONEY

         25.        Plaintiffs paid for a pre-purchase veterinary examination on Conbelleza.

         26.        As Plaintiffs’ fiduciary and broker, Defendants selected and vouched for the

  competence of the Belgian veterinarian, Dr. Gaudin, to perform the PPE on Conbelleza. Mr.

  Bluman was the only person who had any contact with the sellers of Conbelleza and the

  veterinarian.

         27.        No PPE reports sent to Plaintiffs showed any significant issues with Conbelleza.

  Specifically, the PPE report did not mention any chronic injury to Conbelleza’s right front ODSL.

         28.        Because Plaintiffs were advised by Defendants that there were no medical concerns

  about Conbelleza, Plaintiffs offered to purchase Conbelleza.

         29.        Defendants submitted two bills of sale for Conbelleza, dated August 8, 2019, which

  came from two different alleged owners. See Exhibits 1, 2. One Bill of Sale was signed by a

  Philipee Berthol as “owner,” with the handwritten note “50%.” Id. The other Bill of Sale was

  signed by Giles Doyen as “owner,” with no additional handwritten information. Id.

         30.        The Bills of Sale read as follows:
Case 9:20-cv-81688-DMM Document 1 Entered on FLSD Docket 09/17/2020 Page 7 of 23
  Wight v. Bluman
  Case No.:
  Complaint
  Page 7
Case 9:20-cv-81688-DMM Document 1 Entered on FLSD Docket 09/17/2020 Page 8 of 23
  Wight v. Bluman
  Case No.:
  Complaint
  Page 8




         31.        On August 18, 2019, at Defendants’ insistence, Mrs. Wight sent Bluman, LLC two

  checks, one in the amount of $400,000.00 and one in the amount of $200,000.00, for the purchase

  of Conbelleza.

         32.        As part of the purchase price, Mrs. Wight transferred ownership of her stallion,

  Imagine VD Hermitage, valued at $600,000.00 to the alleged sellers of Conbelleza, Mr. Berthold

  and Mr. Doyen.
Case 9:20-cv-81688-DMM Document 1 Entered on FLSD Docket 09/17/2020 Page 9 of 23
  Wight v. Bluman
  Case No.:
  Complaint
  Page 9

           33.      On August 31, 2019, Daniel Bluman, LLC invoiced Team Wight/Ms. Wight for a

  10% commission for the purchase of Conbelleza in the amount of $120,000.00. See Exhibit 3.

           34.      Plaintiffs paid the $120,000.00 commission to Defendants in the form of a check in

  the amount of $48,000.00 and the use of stalls on Plaintiffs’ property for a period of time valued

  at $72,000.00.

           35.      Plaintiffs further paid for all shipping, quarantine and veterinary expenses

  associated with the purchase of Conbelleza.

           36.      Plaintiffs would not have sent the funds directly to Defendants, transferred Mrs.

  Wight’s ownership of Imagine VD Hermitage to Mr. Berthold and Mr. Doyen, paid the

  commission, paid for a PPE and paid for shipping and quarantine of Conbelleza but for the

  fraudulent statements and misrepresentations about Conbelleza by Defendants.

           E.       PLAINTIFFS ARE ALERTED TO PROBLEMS WITH CONBELLEZA

           37.      On October 10, 2019, Conbelleza entered quarantine in Brewster, New York.

  Conbelleza left quarantine on October 25, 2019 and arrived in Wellington, Florida on October 29,

  2019.

           38.      When Conbelleza arrived in Wellington, Florida on October 29, 2019, Plaintiffs

  became aware that she was severely lame and therefore could not be considered even serviceably

  sound.

           39.      After arriving in Florida, separate veterinarian exams were performed on

  Conbelleza by Dr. Gomez and Dr. Hutton, with reports issued on November 7, 2019 and December

  3, 2019. Both veterinarians identified chronic injury to Conbelleza’s right front ODSL that caused

  her lameness, and which prevented her from competing at a Grand Prix level.

           40.      Dr. Gomez reported the following:
Case 9:20-cv-81688-DMM Document 1 Entered on FLSD Docket 09/17/2020 Page 10 of 23
   Wight v. Bluman
   Case No.:
   Complaint
   Page 10

                     1.     A horse with this finding has an increased risk of injury compared
                            to a normal horse. The athletic ability of this horse could be
                            compromised as a result of the chronic injury to the right front lateral
                            oblique sesamoidean ligament.

                     2.     The ability to resell the horse is compromised with this finding and
                            could be a problem for future Pre-Purchase exams.

          41.        Both Dr. Hutton and Dr. Gomez observed that the PPE report issued by Dr. Gaudin,

   the Belgian veterinarian selected by Defendants, made no mention of the chronic injury to

   Conbelleza’s right front ODSL.

          42.        This abnormality would have been observed in the visual observation phase of the

   PPE if a simple flexion test had been performed on all of Conbelleza’s legs. However, no flexion

   testing was ever performed on in the injured leg, at least not on the PPE videos sent by Defendants

   to Plaintiffs,. Interestingly, on the PPE videos sent to Plaintiffs by Defendants, only a right hind

   flexion test was performed on Conbelleza. Further, Conbelleza was never trotted to the left on the

   PPE videos, which would have revealed the lameness.

          43.        These serious omissions from the ordinary standard of care known to veterinarians,

   riders and trainers was or should have been observed by Defendants and should have been reported

   to Plaintiffs when Defendants observed the PPE videos. Had Plaintiffs known of Conbelleza’s

   chronic condition, Plaintiffs would never have purchased Conbelleza.

          F.         DEFENDANTS ACKNOWLEDGE CONBELLEZA HAS PROBLEMS

          44.        After the separate veterinarian exams were performed on Conbelleza by Dr. Gomez

   and Dr. Hutton, which identified Conbelleza’s chronic injury that caused her lameness and

   prevented her from competing at the Grand Prix level, Plaintiffs confronted Defendants with

   Conbelleza’s chronic condition.

          45.        Defendants acknowledged Conbelleza’s condition, but Defendants claimed that
Case 9:20-cv-81688-DMM Document 1 Entered on FLSD Docket 09/17/2020 Page 11 of 23
   Wight v. Bluman
   Case No.:
   Complaint
   Page 11

   they were going to sue Dr. Gaudin for the $600,000.00 cash payment owed to Plaintiffs.

          46.        No lawsuit against Dr. Gaudin has been filed, and Plaintiffs’ money has not been

   returned.

          G.         PLAINTIFFS ADVISE DEFENDANTS THAT THEY WANT TO RETURN CONBELLEZA
                     DUE TO DEFENDANTS’ MISREPRESENTATIONS

          47.        In December 2019, Plaintiffs advised Defendants that Conbelleza should be

   returned. Bluman, however, stated that “[n]obody would take her back.”

          48.        To cover Defendants’ misdeed, Defendants attempted to convince Plaintiffs that

   Conbelleza’s chronic condition could be managed and she could be competed at the international

   Grand Prix level.

          49.        Bluman questioned Ms. Wight, stating “[w]hy not use our expertise?” in managing

   Conbelleza’s chronic condition.

          50.        Plaintiffs rejected Defendants’ offer to manage Conbelleza. Plaintiffs explained

   that Ms. Wight did not want a horse like Conbelleza to manage, and that Ms. Wight and Mr.

   Bluman are “not the same,” as she is not a professional who has been to the Olympics like Mr.

   Bluman.

          51.        Plaintiffs further informed Defendants that they were never told by Defendants

   about Conbelleza’s chronic condition.

          52.        Conbelleza was never going to be able to compete at the Grand Prix level with the

   chronic injury to her right front ODSL. Conbelleza’s chronic injury to her right front ODSL causes

   her lameness and prevents her from competing at the Grand Prix level.

          53.        Pursuant to two additional veterinarian examinations performed by Drs. Varela and

   Belden in July of 2020, Dr.’s Belden and Varela both confirmed the chronic injury to Conbelleza’s
Case 9:20-cv-81688-DMM Document 1 Entered on FLSD Docket 09/17/2020 Page 12 of 23
   Wight v. Bluman
   Case No.:
   Complaint
   Page 12

   right front ODSL.

          54.        Dr. Varela’s report confirmed that Conbelleza’s injury would “highly affect the

   performance and career [of Conbelleza] as a jumping horse,” and that “this chronic lesion will

   affect the resale value of the mare even if temporary soundness is achieved.”

          H.         DEFENDANTS WRONGFULLY REFUSE TO RETURN THE PURCHASE PRICE MONEY
                     IN THE AMOUNT OF $600,000.00 TO PLAINTIFFS

          55.        Due to Defendants’ fraudulent misrepresentations, Plaintiffs have incurred and

   continue to incur substantial injury.

          56.        Defendants’ own actions demonstrate that Plaintiffs have been wronged. After

   Defendants acknowledged Conbelleza’s chronic condition and were advised that Plaintiffs wanted

   to return Conbelleza, Bluman returned the cash portion of the commission paid ($48,000.00) to

   Plaintiffs and gave Plaintiffs a $12,000.00 credit toward an existing invoice from Defendants to

   Plaintiffs for services Defendants had rendered them. Defendants, however, never paid Plaintiffs

   the remaining $60,000.00 for stalls Defendants had used on Plaintiffs’ property. Further, Bluman

   facilitated the return of Mrs. Wight’s stallion, valued at $600,000.00.

          57.        Regardless, Defendants have refused, without basis, to return the $600,000.000 to

   Plaintiffs that they paid for Conbelleza.

          58.        Rather than returning the $600,000.000, Defendants attempted to convince

   Plaintiffs to recoup the purchase money by accepting half ownership with Defendants in two

   horses Defendants claimed to be worth $300,000.00 each.

          59.        To this end, at Defendants’ insistence, on January 23, 2020 and February 5, 2020,

   Defendants’ undisclosed friend, Simon Delestre, executed papers purporting to transfer to Mrs.

   Wight half ownership in two horses named Chabela and Blanca Nieves (the “Two Horses”). See
Case 9:20-cv-81688-DMM Document 1 Entered on FLSD Docket 09/17/2020 Page 13 of 23
   Wight v. Bluman
   Case No.:
   Complaint
   Page 13

   Exhibit 4, Chabella, Exhibit 5, Blanca Nieves.

          60.        Plaintiffs never wanted the Two Horses.

          61.        Further, the Two Horses have no value to Plaintiffs, as no vetting information was

   provided. Plaintiffs, further, never had possession of the Two Horses, nor was either of the Two

   Horses ever registered to Plaintiffs. In addition, one horse broke a leg while in Defendants’ care.

          62.        Regardless, Plaintiffs requested that Defendants sell Mrs. Wight’s purported share

   of the Two Horses or buy her out, but Defendants refused, claiming the Two Horses were not

   worth $300,000.00 a piece at the time.

          63.        Even if the Two Horses had been worth $300,000 a piece at the time, such an

   amount would only have accounted for half of the $600,000.00 Plaintiffs are owed.

          64.        Further, unbeknownst to Plaintiffs, one of the purported sellers of Conbelleza was

   Defendants’ friend, Mr. Simon Delestre.       Defendants were the only ones who had any contact

   with the sellers of Conbelleza, and the friendship was never disclosed to Plaintiffs.

          65.        Defendants’ friend, Mr. Delestre, apparently had ownership interest in Conbelleza,

   because when the stallion was returned to Mrs. Wight, the “Statement of Transfer of Ownership”

   was signed by Mr. Delestre, as “current owner.” See Exhibit 6, Transfer of Ownership of Imagine

   Van De Hermitage.

          66.        Mrs. Wight did not transfer her stallion to Mr. Delestre.       The stallion was

   transferred to Mr. Berthol and Mr. Doyen. See Exhibits 1, 2.

          67.        Defendants had a duty to explain to Plaintiffs the relationships among Mr. Bluman,

   Mr. Berthol, Mr. Doyen and Mr. Delestre, and the discrepancies between the Bills of Sale and the

   transfer papers, but Defendants never did.

          68.        All conditions precedent to the filing of this lawsuit have been satisfied, have
Case 9:20-cv-81688-DMM Document 1 Entered on FLSD Docket 09/17/2020 Page 14 of 23
   Wight v. Bluman
   Case No.:
   Complaint
   Page 14

   occurred or have been otherwise waived.

                                                  COUNT I
                                                   FRAUD

          69.        Paragraphs 1-68 are incorporated herein.

          70.        This count is brought by Plaintiffs against Defendants.

          71.        Defendants intentionally made false statements of material fact about Conbelleza

   to Plaintiffs, including but not limited to statements regarding Conbelleza’s lack of known defects

   or issues, Conbelleza’s ability and suitability for Ms. Wight to compete as an international Grand

   Prix show jumping horse and Conbelleza’s status as a healthy horse with no injuries, medical

   issues or abnormalities.

          72.        Defendants knew the statements were false when made, or knowingly made the

   statements without knowledge of their truth or falsity.

          73.        In making the false statements, Defendants intended that Plaintiffs would rely on

   the false statements and that they would induce Plaintiffs to purchase Conbelleza.

          74.        Plaintiffs reasonably relied on the false statements to their detriment.

          75.        Plaintiffs and Defendants had a close personal relationship, pursuant to which

   Defendants knew Plaintiffs trusted Defendants as their fiduciary and broker and as Ms. Wight’s

   professional horse trainer. Defendants used that close personal relationship to induce Plaintiffs to

   buy Conbelleza.

          76.        As a result, Plaintiffs have suffered, among other things, loss of the purchase

   monies of $600,000.00 and unreturned commission, for Conbelleza. Plaintiffs have incurred other

   costs, including, but not limited to, the cost of the pre-purchase veterinary exam, shipping,

   quarantine, additional veterinary exams and care after quarantine, board, feed and general
Case 9:20-cv-81688-DMM Document 1 Entered on FLSD Docket 09/17/2020 Page 15 of 23
   Wight v. Bluman
   Case No.:
   Complaint
   Page 15

   maintenance of Conbelleza and have to bear the cost and expense of litigation and other damage

   that would not exist but for the fraudulent misrepresentations of Defendants.

          WHEREFORE Plaintiffs demand judgment for damages in their favor against

   Defendants, including, but not limited to, the return of the $600,000.00 purchase price and the

   unreturned portion of the companion commission, other incidental and consequential damages,

   punitive damages, prejudgment and post-judgment interest and such further relief as requested

   below and as this Court may deem just and proper.

                                          COUNT II
                                NEGLIGENT MISREPRESENTATION

          77.        Paragraphs 1-68 are incorporated herein.

          78.        This Count is brought by Plaintiffs against Defendants.

          79.        Defendants made numerous false statements of material facts about Conbelleza to

  Plaintiffs, including but not limited to statements regarding Conbelleza’s lack of known defects or

  issues, Conbelleza’s ability and suitability for Ms. Wight to compete as an international Grand Prix

  show jumping horse and Conbelleza’s status as a healthy horse with no injuries, medical issues or

  abnormalities.

          80.        Defendants represented that Conbelleza was a healthy horse, with no abnormalities

  or medical issues, and that Ms. Wight could compete Conbelleza as an international Grand Prix

  show jumping horse.

          81.        Defendants omitted that Conbelleza has a chronic injury and is unable to compete

  as a Grand Prix show jumping horse.

          82.        Defendants omitted that Conbelleza is lame and can never be competed as a Grand

  Prix show jumping horse in any capacity whatever.
Case 9:20-cv-81688-DMM Document 1 Entered on FLSD Docket 09/17/2020 Page 16 of 23
   Wight v. Bluman
   Case No.:
   Complaint
   Page 16

          83.        Defendants made numerous false statements of material fact to Plaintiffs that

  Conbelleza would be an easy addition, had no quirks and never stops.

          84.        Defendants knew that Plaintiffs trusted them as their fiduciary and broker, and as

  Ms. Wight’s professional horse trainer to select a suitable and healthy jumping horse for Ms. Wight

  to compete at the international Grand Prix level.

          85.        Defendants used that relationship to induce Plaintiffs to buy Conbelleza

          86.        Defendants were negligent in making statements about Conbelleza to Plaintiffs

  because Defendants should have known the statements were false.

          87.        Defendants vouched for the competency of Conbelleza by selecting a veterinarian

  to perform the PPE on Conbelleza. The PPE made no mention of a chronic injury suffered by

  Conbelleza, which should have been detected by Defendants. Defendants should have observed on

  the PPE videos that a flexion test was not performed on all legs. Had a flexion test been performed

  on Conbelleza’s right front leg, the abnormality would have been seen.

          88.        In making these statements, Defendants expected Plaintiffs to rely on the

  statements.

          89.        Plaintiffs justifiably relied on the false statements.

          90.        As a result, Plaintiffs have suffered, among other things, loss of the purchase

   monies of $600,000.00 and unreturned commission, for Conbelleza. Plaintiffs have incurred other

   costs, including, but not limited to, the cost of the pre-purchase veterinary exam, shipping,

   quarantine, additional veterinary exams and care after quarantine, board, feed and general

   maintenance of Conbelleza and have to bear the cost and expense of litigation and other damage

   that would not exist but for the negligent misrepresentations of Defendants.

          WHEREFORE Plaintiffs demand judgment for damages in their favor against
Case 9:20-cv-81688-DMM Document 1 Entered on FLSD Docket 09/17/2020 Page 17 of 23
   Wight v. Bluman
   Case No.:
   Complaint
   Page 17

   Defendants, including, but not limited to, the return of the $600,000.00 purchase price and the

   unreturned portion of the companion commission, other incidental and consequential damages,

   prejudgment and post-judgment interest and such further relief as requested below and as this

   Court may deem just and proper.

                                           COUNT III
                                   BREACH OF DUTY OF LOYALTY

           91.       Plaintiffs incorporate paragraphs 1-68 herein.

           92.       This Count is brought by Plaintiffs against Defendants.

           93.       Plaintiffs and Defendants share a relationship whereby Plaintiffs reposed trust and

   confidence in Defendants, and Defendants undertook such trust and assumed a duty of loyalty to

   Plaintiffs.

           94.       As agent, broker, and fiduciary for Plaintiffs, Defendants owed Plaintiffs a duty of

   loyalty not to engage in disloyal acts. Defendants were aware that Plaintiffs trusted them as their

   agent, broker, and fiduciary, and as Ms. Wight’s professional horse trainer to select a suitable

   jumping horse for Ms. Wight to compete at the Grand Prix level.

           95.       As agent, broker, and fiduciary for Plaintiffs, Defendants owed Plaintiffs a duty of

   loyalty to Plaintiffs to explain Defendants’ relationship with the purported sellers of Conbelleza

   and the relationship with Mr. Delestre.

           96.       As agent, broker, and fiduciary for Plaintiffs, Defendants owed Plaintiffs a duty of

   loyalty to select a suitable horse for Ms. Wight to compete at the Grand Prix level.

           97.       As agent, broker, and fiduciary for Plaintiffs, Defendants owed Plaintiffs a duty of

   loyalty to select a competent veterinarian to perform a comprehensive flexion test on Conbelleza

   to determine whether Conbelleza had any abnormalities.
Case 9:20-cv-81688-DMM Document 1 Entered on FLSD Docket 09/17/2020 Page 18 of 23
   Wight v. Bluman
   Case No.:
   Complaint
   Page 18

           98.       As agent, broker, and fiduciary for Plaintiffs, Defendants owed Plaintiffs a duty of

   loyalty to observe the PPE videos to determine whether a comprehensive flexion test was

   performed.

           99.       Defendants breached their duty of loyalty to Plaintiffs by, among other things,

   failing to deal with Plaintiffs in utmost good faith and solely for Plaintiffs’ benefit in finding a

   suitable horse for Ms. Wight to compete at the Grand Prix level.

           100.      Defendants intentionally made numerous false statements of material facts about

   Conbelleza to Plaintiffs, including statements regarding Conbelleza’s soundness and suitability for

   Ms. Wight to compete at the Grand Prix level, Conbelleza’s lack of known defects or issues and

   Conbelleza’s lack of medical issues, abnormalities, chronic injury or lameness.

           101.      Defendants further breached their duty of loyalty to Plaintiffs by, among other

   things, failing to disclose and explain the relationship between Mr. Delestre and Defendants, and

   the relationship among Mr. Delestre, Mr. Bluman, Mr. Berthold and Mr. Doyen.

           102.      Defendants breached their duty of loyalty by failing to disclose the discrepancies

   between the Bills of Sale and the transfer papers.

           103.      Defendants breached their duty of loyalty by failing to observe that a flexion test

   had not been performed on all of Conbelleza’s legs on the PPE, which would have easily

   discovered an abnormality on Conbelleza’s right front leg.

           104.      Defendants’ breach of this duty of loyalty directly and proximately caused damages

   to Plaintiffs.

           105.      As a result, Plaintiffs have suffered, among other things, loss of the purchase

   monies of $600,000.00 and unreturned commission, for Conbelleza. Plaintiffs have incurred other

   costs, including, but not limited to, the cost of the pre-purchase veterinary exam, shipping,
Case 9:20-cv-81688-DMM Document 1 Entered on FLSD Docket 09/17/2020 Page 19 of 23
   Wight v. Bluman
   Case No.:
   Complaint
   Page 19

   quarantine, additional veterinary exams and care after quarantine, board, feed and general

   maintenance of Conbelleza and have to bear the cost and expense of litigation and other damage

   that would not exist but for Defendants’ breaches of the duty of loyalty.

           106.      Further, Defendants’ conduct was willful, malicious and fraudulent and warrants

   imposition of punitive damages as well as all other appropriate relief.

           WHEREFORE Plaintiffs demand judgment for damages in their favor against

   Defendants, including, but not limited to, the return of the $600,000.00 purchase price and the

   unreturned portion of the companion commission, other incidental and consequential damages,

   punitive damages, prejudgment and post-judgment interest and such further relief as requested

   below and as this Court may deem just and proper.

                                           COUNT IV
                                     BREACH OF DUTY OF CARE

           107.      Plaintiffs incorporate paragraphs 1-68 herein.

           108.      This Count is brought by Plaintiffs against Defendants.

           109.      Plaintiffs and Defendants share a relationship whereby Plaintiffs reposed trust and

   confidence in Defendants, and Defendants undertook such trust and assumed a duty of care to

   Plaintiffs.

           110.      As agent, broker, and fiduciary for Plaintiffs, Defendants owed Plaintiffs a duty of

   care. Defendants were aware that Plaintiffs trusted Defendants as agent, broker, and fiduciary and

   as Ms. Wight’s professional horse trainer to select a suitable jumping horse for Ms. Wight to

   compete at the Grand Prix level.

           111.      As agent, broker, and fiduciary for Plaintiffs, Defendants owed Plaintiffs a duty of

   care to Plaintiffs to explain Defendants’ relationship with the purported sellers of Conbelleza and
Case 9:20-cv-81688-DMM Document 1 Entered on FLSD Docket 09/17/2020 Page 20 of 23
   Wight v. Bluman
   Case No.:
   Complaint
   Page 20

   Defendants’ relationship with Mr. Delestre.

           112.      As agent, broker, and fiduciary for Plaintiffs, Defendants owed Plaintiffs a duty of

   care to select a suitable and healthy international Grand Prix show jumping horse for Ms. Wight.

           113.      As agent, broker, and fiduciary for Plaintiffs, Defendants owed Plaintiffs a duty of

   care to select a competent veterinarian to perform a flexion test on all of Conbelleza’s legs to

   determine whether Conbelleza had any abnormalities.

           114.      As agent, broker, and fiduciary for Plaintiffs, Defendants owed Plaintiffs a duty of

   care to observe the PPE videos to determine whether a flexion test was performed on all of

   Conbelleza’s legs.

           115.      Defendants breached his duty of care to Plaintiffs by, among other things, failing

   to deal with Plaintiffs in utmost good faith and solely for Plaintiffs’ benefit in finding a suitable

   horse for Ms. Wight to compete at the Grand Prix level.

           116.      Defendants made numerous false statements of material facts about Conbelleza,

   including statements regarding Conbelleza’s soundness and suitability for Ms. Wight,

   Conbelleza’s lack of known defects or issues and Conbelleza’s ability to compete as an

   international Grand Prix show jumping horse.

           117.      Defendants breached their duty of care by failing to observe that a flexion test had

   not been performed on all of Conbelleza’s legs on the PPE, which would have easily discovered

   an abnormality on Conbelleza’s right front leg.

           118.      Defendants’ breach of the duty of care directly and proximately caused damages to

   Plaintiffs.

           119.      As a result, Plaintiffs have suffered, among other things, loss of the purchase

   monies of $600,000.00 and unreturned commission, for Conbelleza. Plaintiffs have incurred other
Case 9:20-cv-81688-DMM Document 1 Entered on FLSD Docket 09/17/2020 Page 21 of 23
   Wight v. Bluman
   Case No.:
   Complaint
   Page 21

   costs, including, but not limited to, the cost of the pre-purchase veterinary exam, shipping,

   quarantine, additional veterinary exams and care after quarantine, board, feed and general

   maintenance of Conbelleza and have to bear the cost and expense of litigation and other damage

   that would not exist but for Defendants’ breaches of the duty of due care.

          WHEREFORE Plaintiffs demand judgment for damages in their favor against

   Defendants, including, but not limited to, the return of the $600,000.00 purchase price and the

   unreturned portion of the companion commission, other incidental and consequential damages,

   prejudgment and post-judgment interest and such further relief as requested below and as this

   Court may deem just and proper.

                                           COUNT V
                               VIOLATION OF FLORIDA DECEPTIVE
                               AND UNFAIR TRADE PRACTICES ACT

          120.       Paragraphs 1-68 are incorporated herein.

          121.       This Count is brought by Plaintiffs against Defendants.

          122.       Defendants used various devices, including (without limitation) the close fiduciary

   relationship with Plaintiffs as their broker and agent, and with Ms. Wight as her professional horse

   trainer, to fraudulently induce Plaintiffs that Conbelleza was a suitable and healthy horse for Ms.

   Wight to compete as an international Grand Prix showjumping horse, so Plaintiffs would send

   $600,000.00 directly to Defendants and transfer Mrs. Wight’s stallion, valued at $600,000.00, to

   the purported sellers of Conbelleza.

          123.       Defendants’ actions constituted a trade or transaction within the meaning of §

   501.203, Fla. Stat.

          124.       Defendants failed to disclose the true condition of Conbelleza and the hidden

   friendship with Mr. Delestre.
Case 9:20-cv-81688-DMM Document 1 Entered on FLSD Docket 09/17/2020 Page 22 of 23
   Wight v. Bluman
   Case No.:
   Complaint
   Page 22

          125.       Defendants’ actions and wrongful conduct constituted “unconscionable acts or

   practices” and/or “unfair trade practices” within the meaning of § 501.204, Fla. Stat.

          126.       Had Defendants properly disclosed the true condition of Conbelleza and the hidden

   friendship with Mr. Delestre, Plaintiffs would not have transferred the purchase money to

   Defendants.

          127.       Defendants have violated Florida’s Unfair and Deceptive Trade Practices Act,

   entitling Plaintiffs to actual damages and reasonable attorneys’ fees and costs.

          128.       As a result of Defendants’ deceptive actions, Plaintiffs have suffered, among other

   things, actual damages in the amount of $600,000.00 and the unreturned portion of the

   commission.

          WHEREFORE Plaintiffs demand damages in their favor against Defendants for violation

  of the Florida Deceptive Unfair Trade Practices Act, actual damages (the difference in value

  between the horse Plaintiffs received and the horse for which Plaintiffs bargained), prejudgment

  and post-judgment interest, attorneys’ fees and costs as permitted under § 501.2105, Fla. Stat. and

  such further relief as requested below and as this Court may deem just and proper.

                                            COUNT VI
                                       BREACH OF CONTRACT

          129.       Paragraphs 1-68 are incorporated herein.

          130.       This Count is brought by Plaintiffs against Defendants.

          131.       Defendants and Plaintiffs entered into a brokerage agreement whereby Defendants

   agreed to find a suitable and healthy horse for Ms. Wight to compete as an international Grand

   Prix show jumping horse.

          132.       Defendants failed to perform their obligations pursuant to the brokerage agreement
Case 9:20-cv-81688-DMM Document 1 Entered on FLSD Docket 09/17/2020 Page 23 of 23
   Wight v. Bluman
   Case No.:
   Complaint
   Page 23

   and has materially breached the agreement by, among other things, failing to find a suitable and

   healthy horse for Ms. Wight to compete, failing to disclose Conbelleza had a chronic injury and

   was lame and failing to provide Plaintiffs with a sound international Grand Prix show jumping

   horse.

            133.     Defendants have caused Plaintiffs damages as a result of the breach, including, but

   not limited to, direct, incidental and consequential damages.

            WHEREFORE Plaintiffs demand damages in their favor against Defendants, including,

   but not limited to, the return of the $600,000.00 purchase price and the unreturned portion of the

   companion commission, incidental and consequential damages, prejudgment and post-judgment

   interest and such further relief as requested below and as this Court may deem just and proper.

                                             JURY DEMAND

            Plaintiffs request a trial by jury on all counts in the Complaint so triable.

   Dated: September 17, 2020
                                                                   Respectfully submitted,

                                                                   GREENBERG TRAURIG, P.A.
                                                                   777 S. Flagler Drive, Suite 300E
                                                                   West Palm Beach, FL 33401
                                                                   (561) 650-7922 Phone
                                                                   (561) 838-8823 Fax

                                                                   s/ C. Wade Bowden_________
                                                                   C. WADE BOWDEN, Esq., B.C.S.
                                                                   Fla. Bar No. 0090735
                                                                   bowdenw@gtlaw.com
                                                                   flservice@gtlaw.com
                                                                   chalkleyt@glaw.com
                                                                   Counsel for Plaintiff
